     Case 5:20-cv-00071-JPB Document 9 Filed 08/10/20 Page 1 of 3 PageID #: 40




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                   WHEELING

MICHAEL THEODORE MUTAFIS,

               Plaintiff,

v.                                                       CIVIL ACTION NO. 5:20-CV-71
                                                         (BAILEY)
NORTH CENTRAL REGIONAL JAIL,
CORRECTIONAL OFFICER WOMAN
IN TOWER, DEPT. OF CORRECTIONS
“WVA” COMMISSIONER, and
TIM BOWEN, Ex. Administrator of
N.C.R.J,

               Defendants.


                ORDER ADOPTING REPORT AND RECOMMENDATION

        The above-styled matter came before this Court for consideration of the Report and

Recommendation of United States Magistrate Judge Mazzone [Doc. 7]. Pursuant to this

Courts Local Rules, this action was referred to Magistrate Judge Mazzone for submission

of a proposed report and a recommendation (“R&R’). Magistrate Judge Mazzone filed his

R&R on May 26, 2020, wherein he recommends that the        § 1983 complaint be dismissed
with prejudice. Further, Magistrate Judge Mazzone recommends that the plaintiffs Motion

to Proceed in forma pauperis [Doc. 2] should be granted and the applicable fee be waived.

For the reasons that follow, this Court will adopt the R&R.

        Pursuant to 28 U.S.C.   § 636(b)(1)(c), this Court is required to make a de novo
review of those portions of the magistrate judge’s findings to which objection is made.

However, the Court is not required to review, under a de novo or any other standard, the

factual or legal conclusions of the magistrate judge as to those portions of the findings or
  Case 5:20-cv-00071-JPB Document 9 Filed 08/10/20 Page 2 of 3 PageID #: 41




recommendation to which no objections are addressed. Thomas v. Am, 474 U.S. 140,

150 (1985). Nor is this Court required to conduct a de novo review when the party makes

only “general and conclusory objections that do not direct the court to a spec ific error in the

magistrate’s proposed findings and recommendations.” Orpiano v. Johnson, 687 F.2d

44, 47(4th Cir 1982).

       In addition, failure to file timely objections constitutes a waiver of de novo review and

the right to appeal this Court’s Order. 28 U.S.C.     §   636(b)(1); Snyder v. Ridenour, 889

F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91, 94(4th Cir.

1984). Prose filings must be liberally construed and held to a less stringent standard than

those drafted by licensed attorneys, however, courts are not required to create objections

where none exist. Haines v. Kerner, 404 U.S. 519, 520 (1972); Gordon v. Leeke, 574

F.2d 1147, 1151 (4th Cir. 1971).

       Here, objections to Magistrate Judge Mazzone’s R&R were due within fourteen (14)

days of receipt of the R&R, pursuant to 28 U.S.C.         §   636(b)(1) and Rule 72(b)(2) of the

Federal Rules of Civil Procedure.        Having filed no objections within that time frame,

petitioner has waived his right to both de novo review and to appeal this Court’s Order

pursuant to 28 U.S.C.   § 636(b)(1).   Consequently, the R&R will be reviewed for clear error.

       Having reviewed the R&R for clear error, it is the opinion of this Court that the

Report and Recommendation [Doc. 7] should be, and is, hereby ORDERED ADOPTED

for the reasons more fully stated in the magistrate judge’s report. Accordingly, this Court

ORDERS thatthe § 1983 complaint [Doc. 1] be DISMISSED WITH PREJUDICE. Further,

plaintiff’s Motion To Proceed in forma pauperis [Doc. 2] is hereby GRANTED, and the



                                                2
  Case 5:20-cv-00071-JPB Document 9 Filed 08/10/20 Page 3 of 3 PageID #: 42




applicable fee is WAIVED. This Court further DIRECTS the Clerk to enter judgment in

favor of the defendants and to STRIKE this case from the active docket of this Court.

       It is so ORDERED.

       The Clerk is directed to transmit copies of this Order to any counsel of record and

to mail a copy to the pro so plaintiff.

       DATED:AugustlO,2020.


                                            bAlLEY
                                            UNITED STATES DISTRICT JUDGE




                                            3
